Citation Nr: 1017605	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  10-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left hip 
replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to 
April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision issued in July 
2009 by of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran's claim was reopened and 
denied on the merits by the RO, in the June 2009 rating 
decision.  Despite the determination reached by the RO, the 
Board must find new and material evidence has been received 
in order to establish its jurisdiction to review the merits 
of a previously-denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 1994 letter decision, the RO 
determined that the Veteran had failed to submit new and 
material evidence so as to reopen his previously-denied claim 
of entitlement to service connection for a left hip 
condition.

2.  Some of the evidence received since the April 1994 rating 
action relates to unestablished facts necessary to decide the 
claim of entitlement to service connection for a left hip 
replacement; however, it does not raise a reasonable 
possibility of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.  The April 1994 rating action, determining that the 
Veteran had failed to submit new and material evidence so as 
to reopen his previously-denied claim of entitlement to 
service connection for a left hip condition, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the previously-denied claim of 
entitlement to service connection for a left hip replacement, 
are not met, and thus the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) held that compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

Here, in a March 2009 pre-rating letter, the RO described the 
evidence necessary to reopen and substantiate the Veteran's 
previously-denied claim for service connection for a left hip 
condition consistent with the decisions in Pelegrini, Kent 
and Dingess.  In particular, this letter informed him of the 
specific evidence needed to satisfy the element of the claim 
that was the basis for the prior denial (failure to show in-
service aggravation of a pre-existing condition).  

The record reflects that service treatment records, private 
medical records, and VA treatment records as well as a VA 
medical examination report have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran reported, in a March 
2009 letter, that he was awarded Social Security 
Administration (SSA) disability benefits, in part, due to his 
left hip condition.  Private medical records contained in the 
claims file dated in November 1978 reflect that the Veteran 
applied for Social Security disability benefits and that he 
has been totally disabled since May 1977.  The RO has not 
obtained the Veteran's SSA records.  Although the duty to 
assist normally requires the Board to obtain such records; 
the Board finds that such records are not necessary for 
rendering a decision in this case.  See Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  As the Veteran's claim 
for service connection is one for in-service aggravation and 
basically requires medical evidence such as an objective 
medical opinion that the Veteran's left hip was aggravated 
beyond the normal progression during active service; the 
claim is essentially dependent on records which would be 
contained in the Veteran's service treatment records from 
1943 to 1946 to include his induction and separation 
examination reports.  See Brock v. Brown, 10 Vet. App. 155, 
161-2 (1997) (VA is not obligated to obtain records which are 
not pertinent to the issue on appeal).  Additionally, when a 
claimant turns 65 any SSA disability benefits they are 
receiving automatically converts to "old age" benefits.  42 
USC § 402.  Further, under SSA's document retention schedule, 
any records pertaining to a Veteran's award of SSA benefits 
are destroyed no later than the claimant's 72nd birthday.  
Thus, the Board finds that it would be futile in this 
instance to attempt to obtain the Veteran's records 
pertaining to his previous SSA disability benefits.  See Golz 
v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("The 
language of the statute is explicit: not all medical records 
or all SSA disability records must be sought-only those that 
are relevant to the veteran's claim.").

Therefore, the Board is also satisfied that the RO has 
complied with VA's duty to assist.  In sum, the Board is 
satisfied that any procedural errors in the RO's development 
and consideration of the claim were insignificant and non-
prejudicial to the Veteran.  Accordingly, the Board will 
address whether new and material evidence has been submitted 
to reopen the Veteran's previously-denied claim.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). 

Regarding petitions to reopen filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett, 83 F.3d at 1383.  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO most recently denied service connection for a left hip 
replacement for failure to provide new and material evidence, 
in an April 1994 letter decision.  The Board additionally 
notes that rating decisions dated in June 1946, September 
1977, March 1979, July 1980, September 1982, November 1982, 
March 1990 and September 1993; as well as Board decisions 
dated in June 1980 and March 1984 additionally denied the 
Veteran's earlier claims for a left hip condition.  As he did 
not appeal the April 1994 letter decision, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, new 
and material evidence is needed to reopen the Veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence of record at the time of the April 1994 rating 
action consisted of: service treatment records, an August 
1977 VA examination report, post- and pre- service treatment 
records, lay statements, a hearing transcript, and the 
Veteran's many contentions.  These records contain 
substantial information concerning the Veteran's hip 
problems, first documented during January 1935 when the 
Veteran was nine years old.  Private treatment records 
additionally reveal that the Veteran had a total left hip 
replacement during 1977.  In a statement dated July 1979, a 
private healthcare provider indicated that the Veteran's left 
hip condition may have been aggravated by active service.  
However, no rationale for this opinion was provided.  

The relevant evidence of record received since the April 1994 
rating action consists of copies of the Veteran's service 
treatment records, the Veteran's contentions, copies of 
private treatment records, VA treatment records and a June 
2009 VA examination report.  The Veteran's contentions 
reiterate that his left hip was aggravated by active service; 
which he has claimed since 1946.  The service treatment 
records and the private treatment records were associated 
with the claims file prior to the April 1994 rating action.  
The VA treatment records contain information about the 
current severity of the Veteran's left hip condition but no 
information concerning a relationship to service or if the 
condition was aggravated by active service.  These records 
are cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and, thus, are not new and material evidence.

In the June 2009 VA examination report, the examiner opined 
that it was apparent that there was no aggravation of the 
Veteran's left hip condition during active service.  The 
rationale provided by the examiner reflects that there was no 
in-service aggravation of the left hip because, after the 
Veteran's initial in-service evaluation, which showed muscle 
atrophy prior to service related to his poliomyelitis, there 
was no further treatment for the Veteran's left hip during 
service; the evaluation of the Veteran's hip during 1946 
indicates that there was no active pathology concerning the 
left hip; there was no need of immediate treatment following 
military service; there is no record of treatment for 30 
years post-service; and the examiner further believed that 
the need for the Veteran's left hip replacement was due to 
the natural course of the disease.

The Board finds that, after a thorough review of the evidence 
presented, that none of the evidence received since the April 
1994 letter decision raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
The  evidence submitted which was not already of record 
consists of VA treatment records and a VA examination report.  
The VA treatment records do not contain information 
concerning whether the Veteran's condition was aggravated in 
service.  The VA examination report specifically indicates 
that the Veteran's left hip problem was not aggravated by 
active service with a full and thorough rationale for this 
opinion; as such, this opinion does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection. 

Thus, although some of the evidence received since the last 
final RO decision relates to unestablished facts necessary to 
decide whether service connection is warranted, the evidence, 
by itself or when considered in conjunction with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the Veteran's claim.  Therefore, the Board 
concludes that the additional evidence added to the claims 
file since the April 1994 RO denial of the Veteran's petition 
to reopen does not constitute new and material evidence 
sufficient to reopen the claim for service connection.  As 
such, the RO's April 1994 decision remains final, and the 
appeal to reopen must be denied.  As the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the previously-disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left hip 
replacement, the appeal to reopen is denied.





____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


